DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Reznik et al UU.S Pub. No. 2015/0142986 A1) and Pragada et al (U.S. Pub. No. 2013/028712 A1).

As per claims 36, 45 and 51 Reznik disclosed an apparatus for use in a user equipment (UE) (paragraphs. 6 and 78) {D2D communication between entities}, the apparatus comprising:
a memory storing software instructions (paragraph.47) {memory with instructions thereon}: and a processing unit configured execute the software instructions (paragraph.47) {processor executing the instructions} to cause the UE to: register the UE with a proximity services server on a mobile communications network (paragraphs. 6 and 96), provide the proximity services server with an application layer user identifier corresponding to the UE (paragraph.159) {Maintaining User Name/identity on the application layer of the registered users}; transmit a proximity request to the proximity services server on the mobile communications network for network assistance to discover a peer UE (paragraphs. 6 and 73) {Such applications may include one or more of the following: interactive games between a small group of players that may use or benefit from optimized point-to-point connectivity between such players (e.g. that may be especially true when such players may be in physical proximity to each other to optimize performance and resource usage); a user downloading content such as a book from an e-reader service, which may need to be done quickly (for example, before boarding a departing flight), and, as such, "expedited delivery" for such a purchase may be requested resulting in an optimized content delivery to the device associated with the user; a heart monitor associated with a user that may detect an anomaly such that a high-priority report may be forwarded to the health monitoring center in physical proximity to the current location associated with the user.  In an embodiment, such services may be information that an application with a specified user may receive and/or send to another application with other potential users including how such information may be sent and/or received.  Furthermore, such services may include a transfer of 
information including proximity or location information for discovery (e.g. for the ability and/or inability of the service to discover itself)}, wherein the proximity request comprises a time window for the proximity request (paragraph.193) {Proximity server receiving requests from the UEs and based on that data authenticating the services being valid for a certain period of time}, the application layer user identifier corresponding to the UE (paragraph.159) and a peer application layer identifier corresponding to the peer UE (paragraph.159).
Although Reznik disclosed registering UE with the proximity service in a communication network and social networking applications through the UE the user can connect to other UE’s in the proximity with the proximity service which can be network entity (Figure. 8, paragraphs 24, 29 and 110), a temporary device Identifier corresponding to the peer UE (paragraphs, 132 and 134), and a temporary' identifier corresponding to the UE, wherein the temporary' device identifiers are assigned by the proximity services server (paragraphs,132) {ProSe (Proximity Server) Identity Service Function (PISF) may be used to generate and assign temporary identity generation and mapping for the UEs}, however Reznik did not explicitly disclose receiving a proximity alert from the proximity services server on the mobile communications network, wherein the proximity alert comprises the peer application layer identifier corresponding to the peer UE.
In the same field of endeavor, Pragada disclosed receiving a proximity alert from the proximity services server on the mobile communications network (paragraphs. 76, 231 and 237) {Proximity information from the network is displayed to the user to assist whether two WRTUs within the same area (proximity) want to establish a connection}, wherein the proximity alert comprises the peer application layer identifier corresponding to the peer UE (paragraph.237) {server/proximity server may use this information, (e.g., tracking area IDs of the WTRU to identify whether two WTRUs which have requested the proximity service and/or may be using a specific application are within the 
same area or not)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a proximity alert from the proximity services server on the mobile communications network, wherein the proximity alert comprises the peer application layer identifier corresponding to the peer UE as disclosed by Pragada in the User Equipment disclosed by Reznik in order to make the User Equipment more robust, scalable and user friendly.

As per claims 37 and 46 Reznik disclosed the non-transitory computer readable storage medium of claim 36. However Reznik did not explicitly disclose wherein, to register the UE with the proximity services server on the mobile communications network, the instructions further cause the UE to send, to the proximity services server on the mobile communications network, a link-layer identifier for the UE for direct discovery and communication. In the same field of endeavor, Pragada disclosed wherein, to register the UE with the proximity services server on the mobile communications network (Pragada, paragraphs. 76 231 and 237), the instructions further cause the UE to send, to the proximity services server on the mobile communications network (Pragada, paragraphs. 76 231 and 237), a link-layer identifier for the UE for direct discovery and communication (Pragada, Paragraph. 101)
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have disclose wherein, to register the UE with the proximity services server on the mobile communications network, the instructions further cause the UE to send, to the proximity services server on the mobile communications network, a link-layer identifier for the UE for direct discovery and communication as disclosed by Pragada in the User Equipment disclosed by Reznik in order to make the User Equipment more robust, scalable and user friendly
As per claims 38 and 47 Reznik-Pragada disclosed the non-transitory computer readable storage medium of claim 36, wherein the instructions further configured cause the UE to periodically report its location to a location platform (Reznik, paragraphs. 49 and 130) {User identity and location information communicated periodically to the server}.

As per claims 39 and 48 Reznik-Pragada disclosed the non-transitory computer readable storage medium of claim 36, wherein the instructions further cause the UE to report its location to a location platform based on a reporting threshold (Pragada, paragraph.142) {The WTRUs may reach the allowed threshold for sending proximity data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the instructions further cause the UE to report its location to a location platform based on a reporting threshold as disclosed by Pragada in the User Equipment disclosed by Reznik in order to make the User Equipment more robust, scalable and user friendly.

As per claims 40 and 49 Reznik-Pragada disclosed the non-transitory' computer readable storage medium of claim 36 wherein the proximity alert comprises assistance information, wherein the instructions further cause the UE to discover the peer UE based on the assistance information (Reznik, paragraphs.29 and 73).

As per claims 41 and 57 Reznik-Pragada disclosed the non-transitory computer readable storage medium of claim 364 wherein the proximity alert comprises assistance information, wherein the assistance information comprises one or more of: a permanent link-layer identifier for the peer UE; a temporary link-layer identifier for the peer UE; or a designated peer-to-peer group owner for direct communications (Reznik, paragraph. 156).

As per claims 42 and 58 Reznik-Pragada disclosed the non-transitory computer readable storage medium of claim 36, wherein the proximity alert comprises assistance information, wherein the assistance information comprises a wireless local area network (WLAN) device identifier for the peer UE (Reznik, paragraph.38) .

As per claims 43 and 59 Reznik-Pragada disclosed the non-transitory computer readable storage medium of claim 36a wherein the proximity alert comprises assistance information, wherein the assistance information comprises one or more of: a service set identifier (SSID) (Reznik, paragraphs. 100 and 101); or a selected operating channel (Reznik, paragraph. 30).

As per claims 44 and 50 Reznik-Pragada disclosed The non-transitory computer readable storage medium of claim 36, wherein the instructions further cause the UE to register an application with the proximity services server (Reznik, paragraphs. 100 and 101 and a peer-to-peer application server (Reznik, paragraphs. 78 and 181).

As per claim 52 Reznik-Pragada disclosed the processor of claim 51, wherein the registration request includes a link-layer identifier for the first UE for direct discovery and communication (Reznik, paragraph.140).

As per claim 53 Reznik-Pragada disclosed the processor of claim 51, wherein the processor is further configured to cause the proximity services server to periodically receive location information for the first UE and the peer UE from a location platform Reznik, paragraphs. 49 and 130) {User identity and location information communicated periodically to the server}.

As per claim 54 Reznik-Pragada disclosed the processor of claim 53, wherein the processor is further configured to cause the proximity services server to: determine, based on the location information of the first UE and the peer UE, whether the first UE and the peer UE are in proximity for device-to-device (D2D) communication, wherein providing the proximity alert is in response to determining that the first UE and the peer UE are in proximity for D2D communication (paragraph.131) {UEtempID may be used by the UEs as the Identity of the UE instead of the IMSI to advertise or discover other UEs for D2D or for Proximity Service (ProSe)}.

As per claim 55 Reznik-Pragada disclosed the processor of claim 51, wherein the processor is further configured to cause the proximity services server to request location information for the peer UE from a second proximity services server associated with the peer UE (Reznik, Figure. 8, Showing multiple Proximity servers, paragraph.155).

As per claim 56 Reznik disclosed the processor of claim 51. However Reznik did not explicitly disclose, wherein the processor is further configured to cause the proximity services server to transmit to the peer UE, in response to the proximity request, a discovery permission request, requesting permission to notify the first UE of the proximity of the peer UE. In the same field of endeavor Pragada disclosed wherein the processor is further configured to cause the proximity services server to transmit to the peer UE, in response to the proximity request, a discovery permission request (Pragada, paragraphs.70 and 235) {Proximity discovery request}, requesting permission to notify the first UE of the proximity of the peer UE (Pragada, paragraphs.99, 246) {Permission to engage in a proximity Server (ProSe) in a D2D communication setup}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have wherein the processor is further configured to cause the proximity services server to transmit to the peer UE, in response to the proximity request, a discovery permission request, requesting permission to notify the first UE of the proximity of the peer UE as disclosed by Pragada in the User Equipment disclosed by Reznik in order to make the User Equipment more robust, scalable and user friendly

As per claim 60 Reznik-Pragada disclosed Reznik disclosed the processor of claim 51. Although Reznik disclosed registering UE with the proximity service in a communication network and social networking applications through the UE the user can connect to other UE’s in the proximity with the proximity service which can be network entity (Figure 8, paragraphs 24, 29 and 110), a temporary device Identifier corresponding to the peer UE (paragraphs, 132 and 134), and a temporary identifier corresponding to the UE, wherein the temporary' device identifiers are assigned by the proximity services server (paragraphs,132) {ProSe (Proximity Server) Identity Service Function (PISF) may be used to generate and assign temporary identity generation and mapping for the UEs}, however Reznik did not explicitly disclose wherein the processor is further configured to cause the proximity services server to provide to the peer UE a proximity alert comprising the application layer identifier corresponding to the UE.
In the same field of endeavor, Pragada wherein the processor is further configured to cause the proximity services server to provide to the peer UE a proximity alert (paragraphs. 76, 231 and 237) {Proximity information from the network is displayed to the user to assist whether two WRTUs within the same area (proximity) want to establish a connection comprising the application layer identifier corresponding to the UE (paragraph.237) {Server/proximity server may use this information, (e.g., tracking area IDs of the WTRU to identify whether two WTRUs which have requested the proximity service and/or may be using a specific application are within the same area or not)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the processor is further configured to cause the proximity services server to provide to the peer UE a proximity alert comprising the application layer identifier corresponding to the UE as disclosed by Pragada in the User Equipment disclosed by Reznik in order to make the User Equipment more robust, scalable and user friendly.





Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
In light of the recent amendments, examiner has removed the double patenting rejection and 112 rejection.
Applicant argued that prior art failed to disclose the amended limitations.
As to applicants’ argument examiner has cited pertinent excerpts from the prior art along with explanation to teach the newly added limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647